DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being obvious over Lee et al. (hereinafter “Lee”), US Pub. No. 2019/0147831, in view of Lee (hereinafter “Lee II”), US Pub. No. 2011/0292011.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Regarding claim 1, Lee teaches a clock data recovery circuit (fig. 3) comprising: a phase detector configured to output a phase adjustment signal by comparing a clock signal of a first node and an input signal (fig. 3, phase detector PD); a charge pump configured to adjust a charge amount of a second node according to the phase adjustment signal (fig. 3, charge pump CP); a first switch, wherein a first terminal of the first switch is electrically connected to the second node, and wherein a second terminal of the first switch is electrically connected to a third node (fig. 3, SW1); a second switch, wherein a first terminal of the second switch is configured to receive a bias voltage, and wherein a second terminal of the second switch is electrically connected to the third node (fig. 3, SW2); a capacitor including a first electrode electrically connected to the third node (fig. 3, capacitor located in loop filter LPF); and voltage control oscillators respectively including control terminals and respectively including output terminals, wherein each of the control terminals is electrically connected to the third node (fig. 3, VCO).

However, in the same field of endeavor, Lee II teaches a PLL display device that includes a third group of switches that electrically connect output terminals to a first node (see fig. 3, switches 314a – 314n).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Lee to include the switches of Lee II inside the data extractor. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with a low jitter characteristic.
Regarding claim 2, Lee II teaches wherein turn-on periods of the first switch do not overlap turn-on periods of the second switch, and wherein turn-on periods of a first one of the third switches do not overlap turn-on periods of a second one of the third switches (fig. 3, switches 340a, 340b, and 314n).
Regarding claim 3, Lee II teaches wherein when one of the third switches is on, the first switch is on, and the second switch is off (fig. 3, switches 314n, and accompanying text).
Regarding claim 4, Lee II teaches wherein, when all the third switches are off, the first switch is off, and the second switch is on (fig. 3, switches 340a, 340b, 314n, and accompanying text).
Allowable Subject Matter
Claims 5-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific combination comprising the specific elements including “a clock data recovery circuit configured to receive a clock data signal through a clock data line and configured to generate a clock signal using a clock training pattern in the clock data signal; a decoder configured to decode grayscale values in the clock data signal using the clock signal; and a data voltage generator configured to convert the grayscale values into the data voltages.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622